  Case 16-21184         Doc 49     Filed 10/26/18 Entered 10/26/18 14:33:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-21184
         NIKIA GLENN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2016.

         2) The plan was confirmed on 08/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/20/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/27/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-21184        Doc 49      Filed 10/26/18 Entered 10/26/18 14:33:05                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $9,076.99
        Less amount refunded to debtor                         $400.00

NET RECEIPTS:                                                                                   $8,676.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $379.98
    Other                                                                  $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,401.74

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
CAINE & WEINER                 Unsecured         125.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA           Unsecured         513.00        513.50          513.50           0.00        0.00
CB SOUTH                       Unsecured         112.00           NA              NA            0.00        0.00
CHICAGO FAMILY HEALTH CNTR     Unsecured          72.00           NA              NA            0.00        0.00
CITIFINANCIAL                  Unsecured      2,880.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      2,000.00       2,871.08        2,871.08           0.00        0.00
COMMONWEALTH EDISON            Unsecured            NA         744.32          744.32           0.00        0.00
ESCALLATE LLC                  Unsecured         472.00           NA              NA            0.00        0.00
FAMILY CHRISTIAN               Unsecured         550.00           NA              NA            0.00        0.00
GO FINANCIAL                   Unsecured      7,601.92            NA              NA            0.00        0.00
GO FINANCIAL                   Secured        1,900.00            NA         9,501.00      3,056.37    1,016.79
INTERNAL REVENUE SERVICE       Priority       4,000.00       3,391.67        3,391.67        202.09         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         637.99          637.99           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA            NA        10,372.01           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured               NA     10,372.01        10,372.01           0.00        0.00
KALANTIZ LAW FIRM              Unsecured            NA       4,361.76        4,361.76           0.00        0.00
LENDUP                         Unsecured         250.00           NA              NA            0.00        0.00
MIDWEST ORTHOPEDICS AT RUSH L Unsecured           59.00           NA              NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         122.00           NA              NA            0.00        0.00
NORTHSIDE COMMUNITY FEDERAL Unsecured              5.00           NA              NA            0.00        0.00
NORTHWEST COLLECTORS           Unsecured         365.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         642.00      1,228.48        1,228.48           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured            NA       2,036.74        2,036.74           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured            NA         233.68          233.68           0.00        0.00
Receivable Recovery Se         Unsecured      1,048.00            NA              NA            0.00        0.00
RUSH UNIVERSITY MEDICAL CENTE Unsecured          810.00           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         214.00           NA              NA            0.00        0.00
VALUE AUTO MART                Unsecured     12,908.00            NA        12,306.65           0.00        0.00
VALUE AUTO MART                Secured              NA     12,306.65        12,306.65           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-21184         Doc 49      Filed 10/26/18 Entered 10/26/18 14:33:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,501.00          $3,056.37         $1,016.79
       All Other Secured                                 $22,678.66              $0.00             $0.00
 TOTAL SECURED:                                          $32,179.66          $3,056.37         $1,016.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,391.67            $202.09              $0.00
 TOTAL PRIORITY:                                          $3,391.67            $202.09              $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,306.21                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,401.74
         Disbursements to Creditors                             $4,275.25

TOTAL DISBURSEMENTS :                                                                        $8,676.99


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
